PER CURIAM.
This is an appeal from an order of the trial court dismissing the appellant/plaintiff’s cause of action. At oral argument, counsel for the appellee/defendant urged this court to notice the record and file of the prior circuit court case involving the same issues and the same parties. We accept counsel's invitation and reverse. It is apparent that the trial court’s order of dismissal in the first case was entered as a sanction for failure to proceed and was not an adjudication on the merits. See Fla.R. Civ.P. 1.420(b).
Reversed and remanded for further proceedings.